         Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 1 of 7 Pageid#: 1
                                                                                                        CLP K'
                                                                                                             SOFFICE,U.& DISTRICTCOURT
                                                                                                                            AT ABINGDON,VA
                                                                                                                                  FILED
     --------.-,,---.--.
                       ,,--,--.-,
                                -.
                                 -,                                        .    .                                                 ,,. 32 2,2,
                                                                                                                                  .


                                    U M TED STATES D ISTRICT C OURT                                                         JUUA             DUDLEY,CLERK
                                                              forthe                                                        BY:                                    t
                                                   W estem Dijtri
                                                                .ctofVirginia                                                         DEPUTY CLERK
                   United gtatesofAmerica                        )
                               M.
                    Zeidan'Hamad Saado
                                                                ) CasçNo, /.
                                                                           .; -      .              ,
                                                                                                                                             j
                                                                                                                                             ,/
                                                                )'
                                                                )
                                                                )
.-
                                                                )
                           Depttdatttf&/

                                                C R TM IN AI,C O M PLA IN T
            1.thecomplainantinthiscase,statethatthefollowingristruetothebestofmyknowledgeandbelief..
     Onoraboutthedatels)of                 Januatyà8,2020         inthecountyof                                             VWthe                      inthe
        Westbrn     Districtof               Virqinia     ,thedefendantls)kiolated;
               Codes'
                    èc//oa                                                 OffenseDescri
                                                                                       ption
     18 U.S.C.523t4                            Ihterétatettanspodation ofstolengoods,warvsimêrchandjse,securitiesor
                                               money.
                                                                                                                        1

     18U.S.C.j3.
               71                              Conspiraèjto'
                                                           committheinterstatéttahspodétio'
                                                                                          nöfàtolengoods,wares,
                                               merchandlse,securi
                                                                ties ormoney.

                     t.

            Thiscriminalcomplaintisbased on thesefacts:
     See attadhedéffidavitöfCharlés'
                                   (p.Jarbtte,Spedi
                                                  alAjènt,Feder@lBuréau4f'lnvestig@ta
                                                                                    ion




            d'continuedontheattachedsheet.                                              .#,**                                            y      .m?'
                                                                                ....'e.'    .-e'-          .                .--         'r     e'
                                                                               G..=,-'
                                                                                     ,                                                t.     ,z#
                                                                       '
                                                                                                           --
                                                                                                            '
                                                                                                                '
                                                                                                                    -' ',              xe--V-
                                                                                                                                       .
                                                                                                                                       v -
                                                                                                                                         .  '--*               -
                                                                                ..                      t7o?a#/gf??cat& .l
                                                                                                                         g?l
                                                                                                                           J/l/re
                                                                                         Charl
                                                                                             es G .Jarboe,SpecialAgent,FBl
                                      k oI
                                         -- /?/.                                                        Printednameattd/#&
     Sworn to Lefore.me0-,1.r'1:      'xn*'
                                          .
                                          *)'
                                            ,rewcnn'-'
                                                     x-
                     IPX
     Ilate: '
            /av Ix                                                                                         Jltdgc'
                                                                                                                 .
                                                                                                                 !
                                                                                                                 -signattl
                                                                                                                         re.

     cityqndstatç:             - #spz                             --                                      rt
                                                                                                                    /4c#
                                                                                                           hted?lflz?leandtitle
                                                                                                                                                               z/f
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 2 of 7 Pageid#: 2




                                          IN TH E
                        UNITED STATES DISTW CT COURT
                    FOR THE W ESTERN DISTRICT OF W RGN A
                                 ABING DON DIW SION

   UNtTEO STATESol Am m cw
                                              Case No.

   zllbM HAM An s-           o

                      M T D AW T IN SW PORT OF COM PLAN

         J,CharlesG.Jarboe,beingtirstdvl#sworn,herebydeposeandstatethefollowihg:
                    G TRODUCTION AND AGEN: BACKGROUND
         1.     Im akethisam davitin supportofacom plaintand arrestwarrantunderRules

  3,4,and4.1oftheFederalRulesofCriminalProcûdure.

         2.     Iam aSpecialAgentwiththeFederalBureauofInvestigation(FBI)andhave
  been so em ployed since M :y,2019. Ireceived initialtraining and instnzction to becom e a

  SpecialAgentatthe#BIAcademy located in Quantico,Virginiw which inoluded trainipg
  concenûng violatiohsoftheU hitedStatescriminalstatutes.1am cufrently assigneltothe
                                   .




  Richm ond D ivision ofjhe FBI,RoanokeResidentA gency. 1 am presently and havebeen

  previously gssigned to investigate a variety of crlminal matters, to include robberiey,
  robberies affecting interente com merce, and violent crim inal acts. Further, 1 have
                                                                                     '

  expetienceand training in avariety ofinvestigatlveandlegalmatters,including thetopics
  of lawfularrests,the draAing of search warrànt ao davits,and probable cause and have

  testifiedbeforeafederalgrandjtry.PriortpbçingaSpecialAgentwiththeFBI,lpracticed
  1aw for approxim ately ten yeàrs,where 1 was m ost recently a psdner in the litigation

  departmentofatlrm with aptàcticefocused on cömplexcommerciallitigation matters.As
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 3 of 7 Pageid#: 3




  a result,Ihave extensive experience with aflidavitsand federallaw and pracuce.
                The inform àtion contahwd iù this am davit is bgsed on my personal
                                                             .         .




  knowledge,my training and experience,and factsand infùrm ation provided '
                                                                          to m e by cgher
  law enforctmentofficets involved inthishwessigation. Thefactscompromisingthe'basis

  forthisaffidévitaretrueandcorrecttöthebestcfmy knowledge.
         4.     Becausethisaodavitisbeingsubmittedfortàelimitedpurposeofsuppoling
  a federalcrim inalcomplaintand arrestwarrantforthe defendants,this aftldavit does not

  purportto setforth allthefactsand circum stanceslœ own to m ù gboutthib m atter.Inslead,

  thisam davitsetsforth only thosç factswhich Ibelievearenecessarylo s'
                                             .                        upportailndingof

  probable cause to believe thatthe defendants have comm itted the charged o/ense.Unless
  specillcally indicated othqm ise,allstatementq descziibed in thié aflidavitare related in
  substanceand in partolily and a11dates are approxim ate.

                                QE'
                                  LEVANT STATUTES

         5.     A saresultoftnytraining and experience,Iam fam iliarwith federalcrim inal

  laws. Itis my understnnding Title 18,United States Code,Section 2314 prohib.its the
  interstatetransportation ofstolenproperty andprovides,inpertitwhtpart,that:

         Whnevartransports,transmits,ortratufersininierstateorforeign.commerceany
         goods,wares,merohandise,sççurisie,ormoney,ofthevalueof$5,000 ormore,
         knowingthesametohavebeenstolen,convertedortakenby fzaud ...(shallbe
           iltyofaciime').
  %ee18U.S.C.j2314.Basedonthis,Itmderstandtheejementsoftheoffenseto'bethatthe
  v


  defendant:(1)uhlawfully transpoliedorcaubed tobetransported 1.interstateorforeign
  commerce;(2)goods,wares,metchandise,securities,ormoneyhavingAvalueof$5,000or
  morewhicharestolen?convertedortakenbyfraud;and(3)u owingthesametobestolen,
  converted ortnken by fraud.

                                                 2
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 4 of 7 Pageid#: 4




     6. Addhionally,Title 1t,UnhedStatesCode,Section371providesih pertinentpart:
         Iftwo orm ore persons conspire either to com m it any ofçnse àgaingtthe Unitcd
         States,orto defraud the United States,orany agermy them of in any m gnnerorfor
                                                               .

         anypumos:,andon:otmoreofsuchpersonsdoanyacttoeffect'
                                                            theobjectofthe
         conspiracy...Etheyshallbeguiltyofacrimej.
  Sèe 18U.S.C.j371.
                                   PROBABLE CAUSE
         7.     0n oraboutJanuary 28,2020,àtapproxim qtely 3:00am ,a deputy w ith the

  W ytheCouhty Sherix sOmceCW CS0''),W ytheville,Virginia,observedaToyotaPrius
  travelingnorthboundonInterstate77 aroundmilemarker28 % atahighrateofspeed.'
                                                                            fhe
  deputyactivatedhisradatandthevehitle'sspeedregisteredas89milçsperhourinaposted

  65 m ileperhourspeed lim itzone. Consequently,the deputy exeouted atraflk stop.
         8.     W ythe#ille,Virginiq,the location ofthetrao cstop,iswithin the W estern
  DistrictofVirginia.

         9.     Therew ere threeoccgpantsin thevehiçle,subsequently identised asZeidan

  HamadSAADO,ItISAADO''J(driver).AliSalim MBERWASCGMBERWA'')(bassenaer),
  andD.P.,aminor(':D.P.'')(passenger).Wlwnthedeputymadecontaotwlththeoccupants,
  thedçputy smelledanodorofmarijuanaemanâtingfröm wilhinthevehicleandobserved
  marijuanashakeandstemsinthelloorboardofthevehicle.Thedeputyranthelicenseplate
  and determined the licensew as.regittered to aM itsubishi,nottheToyota Prius.
                                                                           .




                The deputy requested SAADO exitthevehicle and asked SAADO ifthere
  was.moremàri
             juanainthecar,towh
                              .ichSAADo'repliedamrmatively.Thedeputyopùned
  the driver's sid: rear door and observed a substgntialam ount of blmdled U .S.Currenoy
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 5 of 7 Pageid#: 5




  locatedunderthetrontpassengerseat. '
                                     rhebillswerebundled inbank bandsbearingaten

  thopsand do.
             llar($10,000.00)designation and stnmped with thewordsQGLOOM IS,''a date,
  andatellernumber.Thesebillswere in onehundreddollqr($109.00)denominations.0ne
  bundlewaswrgppedih a $10,000.00bank band stamped with 'IBANK OF AM ERICA'',a
  datç,andspecitk identifyinglnfonnationforthecurrency.A totalofàpproximately eighty
  thousand dollars($80,000.00)in U.S.Currency wasillthevehiclebundlçd inthem anner
  described above.

         11.      Bused oh m y kaining and experience,banksand otherfnanqialinstimtions

  use barlk bandsand identilerssuch asthebank nam e,atellernum berorotheralphanumeric

  information to identify the currency asbelonging to thebank and to sort,track and/orcount
  the currenoy.

         12.      Based on publicly available information and persoualknow ledgçjLoom is

  Armored US,LLC is a large cash handling and cash distributîon servicescompany that,
  am ong otherthings,provides arnwd and arm ored cgr transportation ofcurrency forbal'
                                                                                     lks
  and businesses. Based ön persnnalknow ledgç and discussion w ith otherlaw enfôrcem ent
  offk ets,consum ers and bank custom ers typically w ould not have access to or recdive

  çurrency from ainancialinsfitution wrapped in the bnnk bândsdescribed Abpve.

         13. Additionally, approximately twehty thousand dollars ($20,000.00) in
  unbundled,loos:billswerefoundintheVehicle.Anadditionalapproximately fourthousand

  dollars($4,000.00)wasfoundin abackpaçkinthebackseat.
         14.      Based on theinform ation setforth herein and additiohàlinform ation,W CSO

  seized thecurrency.Atthe tim e ofthedraRing ofthisax davitthe currency selzed had not

  been om cially counted,andthereforeà11dollarvaluessetforth herein areestimated based
                                                                                    .




                                               4
                                                           ;
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 6 of 7 Pageid#: 6




  on inform ation availableto the am antfrom W CSO.
                Subsequently,FB1SpecialAgentsM icah Childers and Joshua B1l1s,with
  otherlaw enforcementoY cers,conducted interview softhethreeindividuals.Babed on my

  discusjionsw ith AgentsChilder,and Bills,the following inform ation wasprovided:

                SAADO and M BERW A lived in Buffalo'
                                                   ,New York.D.P.had lived w1th
  D .P.'sm otherin Rusldn,Florida,buthad recently m ovedto Buffalo.D .P.told SA AD O and

  M BERW A thatD.P.'Sm other's boygiend had a large amountof cash stpred atD.P.'S
  mother'sresidence in Florida.SAADO and M BERW A agreedtotravelfrom New York to
  Floridaw ith D .P.to help D .P.retrieve'them oney.

         17.    M BERW A admitted hetraveled from BuFalo,New York to Floridawith
  D.P.andSAADO töàtealthemoheyD.P.statedwouldbyfoundN D.P.'smother'sresidence
  and briljg the m oney back to N ew.York. In exchange for his participation,D .P.paid

  M BERW A $4,000.00.MBERW A admittedwhentheyarrivedatD.P.'Smôther'sresidence
  D.P.'SmotherwashomeandadmittedheapproachedD.p.'s.molheratthedoorand engaged
  herin convetsation todistractherjoD .P.çould contem poraneously çntertheresidencefrom

  a.separate entrance and stealthem uney.

         l8.    SAADO Admiqed driving from N ew York to Florida to retrieve thq money

  from D .P.'S m other's boygiend,adm itted to dropping D.P.ofl-in Floridé and picking him

  backup,and admittedD.P.agreedtopay SAADO $20,000.00fordriviùgD.P.
         19.    SA ADO,M BERW A andD .p.w erein routefrom Ruskin,Floridato BuFalo,

  N ew York w ith the cunvncy takçn from D .P.'sm other'srcsidence when theW CSO dqputy

  conducted thettam c stup in W yjheville,Virginia.
Case 1:20-mj-00011-PMS Document 1 Filed 01/30/20 Page 7 of 7 Pageid#: 7




                                     CONCLUSIO N

        20.    Basqd, op thefùmgoing,youraffiantassertsthatthere isprobable causeto
               x



  bellevethatZbidàiyHamqdSAADO andAliSalim M BERW A committed violationsofTitle

  1r
   8,.Uhited StatesCödeyhsection 23.14 and Sectibn 371. Accurdihgly,1teàpeqtfully requvst

  $.afqr/èd.eralafre.twarantissgçfprZqidanHgmadSAADO andAli
                                                          .Satim M BERWA.
                                                                        .



                                            Respectfully subm itted,
                                                                --.-'-*                             .

                                                      ..-                      R ày-       '
                                             z-<.-JU-'*'                  --                   ..
                                                            .   A                      -
                                            PharlesG.Jarboe,Specla gent
                                            FederalBureau oflnvestigatibn

                ?, .te.//
  Swom ' teitl tliis 3W d%yofJanugry,2920.


  llon!P'
        qmelqM eqde Sqrgçnt
                   .


  UnitkkStgtçyMggistratepudke




                                            6
